Citation Nr: 1223707	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-37 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from February 1965 to September 1995.  The Veteran died in February 2007.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The appellant requested a travel Board hearing, and a hearing was scheduled for December 2010.  The appellant subsequently canceled the hearing request.  

In statements in support of her claim, the appellant has contended that the Veteran's death was related not only to VA medical treatment but also to his service-connected PTSD and hypertension.  Thus, the issue on appeal has been re-characterized to reflect her contentions.  


FINDINGS OF FACT

1.  The death certificate shows that the Veteran died on February [redacted], 2007.  The immediate cause of death was coronary artery disease.  Other significant conditions contributing to death were hypertensive vascular disease and cancer.  

2.  During the Veteran's lifetime, service connection was in effect for PTSD with depression, fracture and scars of the right first metatarsal, fracture of the right medial malleolus, lumbosacral strain with degenerative joint disease, right knee sprain, fracture, right little finger, hypertension, arthralgia, left knee, fragment wounds, left index finger, tinnitus, fracture, right distal radius, bilateral hearing loss, perforation, left tympanic membrane, burn scar, right radial wrist and actinic keratoses of the face.  

3.  The Veteran's death was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault or by events not reasonably foreseeable on the part of VA in furnishing medical treatment.

4.  The Veteran's service-connected hypertension contributed to his death in as much as it hastened his death or otherwise aided or lent assistance to it. 
 

CONCLUSIONS OF LAW

1.   The criteria for compensation under 38 U.S.C.A. § 1151  for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1151 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159 , 3.361 (2011).

2.  The Veteran's service-connected hypertension contributed substantially or materially to the death. 38 U.S.C.A. §§ 1310 , 5107 (West 2002); 38 C.F.R. § 3.312  (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1151 Claim

For claims filed on or after October 1, 1997, compensation under 38 U.S.C.A. 
§ 1151 shall be awarded where a Veteran suffers an injury or an aggravation of an injury that results in an additional disability by reason of VA hospitalization, or medical or surgical treatment.  Such disability is a qualifying additional disability if it was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran, either by a Department employee or in a Department facility, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

Pursuant to 38 C.F.R. § 3.361(c), claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  Actual causation is required.  To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1) (2011).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3) (2011).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2011).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1) (2011).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that VA's failure to timely diagnose and treat the Veteran's lung cancer resulted in his death.  The appellant alleges that the Veteran was seen by VA physicians with complaints of shortness of breath but was not diagnosed with lung cancer until February 2007.  She also alleges that VA physicians were negligent in failing to read a CT scan in December 2006. 

A death certificate on file indicates that the Veteran died in February 2007.  The immediate cause of death was coronary artery disease.  The death certificate noted that significant contributing conditions included hypertensive vascular disease and cancer.  

A November 2005 entry in the VA medical records shows that the Veteran contacted his primary care provider by telephone.  He complained of trouble taking a deep breath.  

On December 1, 2006, the Veteran was seen with a complaints of feeling short of breath for two months.  A chest x-ray noted possible early fibrosis.  

A VA chest x-ray in December 2006 noted findings of possible early fibrosis.  A high resolution CT scan was ordered to rule out possible causes for this finding.  A report of a February 2007 CT scan noted findings consistent with metastatic disease.  

In October 2011, the Board requested a VHA medical opinion from an oncologist.  The examiner was asked to address whether the proximate cause of the Veteran's death was due to carelessness, negligence, lack of proper skill, error in judgement or similar instance of fault on the part of the VA.  The examiner was requested to comment on whether there was a failure by VA to timely diagnose or treat lung cancer.  The examiner was further asked to address whether the failure to timely diagnose and properly treat lung cancer proximately caused the continuance of the natural progress of the disease.  Finally, the examiner was asked to address whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  The examiner was requested to provide an opinion as to whether a reasonable health care provider would have identified lung cancer prior to February 2007.  

In December 2011, a VA physician specializing in hematology and oncology reviewed the claims file and provided a medical opinion. 

The physician provided a detailed summary of the Veteran's VA care for the time period from January 2004 to February 2007.  In summary of the clinical course, the examiner noted that the Veteran, a 60-year-old male, was a never smoker with a history of two melanomas from about 2004 (stage unknown but treated with excision by a dermatologist) who developed dyspnea in about October 2006.  He sought medical care in December 2006, at which time he was found by chest x-ray and CT scan to have innumerable tiny nodular pulmonary densities.  The available records do not document that the results of the CT scan performed on December 19, 2006 were communicated to the Veteran or otherwise acted upon until February 8, 2007.  A CT scan on February 9, 2007 showed evidence of widespread abnormalities, including larger lung nodules, liver lesions, and lymphadenopathy in the retroperitoneum, abdomen, peripancreatic area and pelvis, consistent with metastatic malignancy.  The Veteran planned to see a private pulmonologist for further evaluation but had a catastrophic event on February [redacted], 2007 and died.  

The examiner opined that the cause of death is not clear, and the possibilities are several, including coronary artery disease resulting in acute myocardial infarction.  The VHA examiner noted that the Veteran had several risk factors for coronary artery disease, including hypertension and hypercholesterolemia, though a suboptimal cardiac stress test the month of his death did not show ischemia.  The examiner noted that he would include the possibility of a ruptured aortic abdominal aneurysm (though this was not described on CT scan reports) or a perforator viscus.  A unifying diagnosis would be an acute complication of an intra-abdominal malignancy.  There were other possibilities, but all were speculative given the lack of an autopsy.  The examiner stated that the lack of a tissue diagnosis of the suspected malignancy, or an autopsy, limits the ability to make strong statements regarding the etiology of the radiographic findings strongly suggesting malignancy.  The examiner opined that melanoma would certainly be a likely possible cause of this pattern of metastatic disease and may have recurred over ther interval of three years with rapid growth.  However, a sixty year old could certainly have had one of the many other types of malignancies.  The examiner stated that the Veteran's lifelong status as a never smoker and the lack of a dominant mass in the lung makes lung cancer less likely than other malignancies.

First, the examiner addressed whether the Veteran's death was proximately due to carelessness, negligence lack of proper skill, error in judgment or similar instance of fault on the part of VA. 

The examiner opined that it was unlikely the Veteran had lung cancer for reasons described.  The examiner indicated that there was a delay of approximately seven weeks from the December 19, 2006 CT scan until the Veteran was informed of the results and they were acted upon.  The examiner stated that the delay was not consistent with good medical care and resulted in a delay in the diagnostic workup of the Veteran's likely malignancy.  The examiner stated, however, that it is unlikely that the delay "was the proximate cause" of death.  The examiner indicated that there were two possibilities, that the cause of death was not due to malignancy or was due to malignancy.  

If the Veteran died from causes other than malignancy, for example, coronary artery disease as listed on the death certificate, then any delay in diagnosis of his malignancy was very unlikely to have changed the courts of heart disease and thus the time of his death.  

If his cause of death was due to malignancy, then the examiner stated that it is "possible but unlikely that the delay hastened his death."  The examiner indicated that, regardless of the primary site of the malignancy, it was already widely metastatic in December 2006, and with a few less common possibilities, treatment would have been unlikely to have significantly changed the course of the malignancy, the natural history of which resulted in death in less than two months from the initial radiographic abnormality suggesting possible malignancy.  The examiner stated that, as melanoma is a leading possibility, it was noted specifically that contemporaneous treatment for metastatic melanoma was of minimal benefit (some would say no benefit) in prolonging survival with the exception of high dose 1L-2, for which he was unlikely to have been a candidate due to co-morbidities.  

The examiner next addressed whether VA's failure to timely diagnose and properly treat lung cancer proximately caused the continuance of the natural progress of the disease.   The examiner opined that it is less likely that the Veteran had lung cancer than some other malignancy.  The examiner stated that the VA did not timely act on the results of the December 2006 CT scan.  The examiner stated that 2-3 weeks is generally acceptable.  The examiner stated that, during the 7-week interval, the malignancy likely progressed as evidenced by increased size of the lung nodules between the two time points.  

The examiner next addressed whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  The examiner stated that, in his opinion, the VA failed to exercise the degree of care expected of a reasonable health care provider by not acting more promptly on the results of the December 2006 CT scan.  The examiner opined that it is likely that a more prompt reaction to the December 2006 scan would have led to a diagnosis prior to the Veteran's death in February 2007.  

Finally, the examiner opined that the Veteran's death the day following his diagnosis was not reasonably foreseeable.  

The VHA opinion establishes that there was a failure to timely diagnose the Veteran's likely malignancy.  The examiner indicated that there was a delay of approximately seven weeks from the December 2006 CT scan until the results were acted upon.  The examiner concluded, however, that regardless of the primary site of the malignancy, it was already widely metastatic in December 2006.  The examiner found that treatment would have been unlikely to have changed the course of the malignancy.  The examiner stated that, as melanoma is a leading possibility, contemporaneous treatment for metastatic melanoma was of minimal benefit (some would say no benefit) in prolonging survival with the exception of high dose 1L-2, for which the Veteran was an unlikely candidate due to his co-morbidities.  

The Board finds that the requirements for compensation under 38 U.S.C.A. § 1151 are not met, as it is not shown that the delay in diagnosis of the Veteran's malignancy proximately caused the continuance of natural progress of the disease.   The VHA examiner opined that there was a delay of seven weeks from the December 2006 CT scan until the Veteran was informed of the results.  However, the opinion determined that, if the cause of death was the Veteran's malignancy, it is unlikely that the delay hastened the Veteran's death, as it was widely metastatic in December 2006, and treatment would have been unlikely to change the course of the malignancy.  The examiner also opined that, if the Veteran died from other causes, such as coronary artery disease, as listed on the death certificate, any delay in the diagnosis of his malignancy was very unlikely to have changed the course of his heart disease and thus the time of his death.    

Based upon the foregoing, the Board concludes that compensation under 38 U.S.C.A. § 1151  for the cause of the Veteran's death is not warranted.  The evidence does not show that the Veteran's death was caused by VA hospital care, medical or surgical treatment.  The benefit-of the- doubt doctrine is not applicable, as the preponderance of the evidence weighs against the claim.  38 U.S.C.A. 
§ 5107(b). 

Service Connection for the Cause of the Veteran's Death

The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) . For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) . 

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303. That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is a showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

Generally, to prove service connection, there must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in- service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus, or link, between the current disability and the in- service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The appellant contends that the Veteran's coronary artery disease and hypertensive vascular disease were related to service-connected posttraumatic stress disorder (PTSD).  

During the Veteran's lifetime, service connection was in effect for PTSD and hypertension.  

A report of VA examination dated in November 1995 noted a history of hypertension for approximately one year.  An April 1996 rating decision granted service connection for hypertension.  

In the December 2011 VHA medical opinion referenced above, the examining physician stated that the Veteran's cause of death was not clear, and that the possibilities were several, including coronary artery disease resulting in myocardial infarction.  The examiner noted that the Veteran had several risk factors for coronary artery disease, including hypertension and hypercholesterolemia.  The examiner stated that a unifying diagnosis would be an acute complication of an intra-abdominal malignancy.

As noted above, a great deal of attention has been placed on the 1151 claim/cancer claim, however, the basics of this case are that: (1) the Veteran was service connected for hypertension; and (2) he died of a heart attack, not cancer.

The Board finds that service connection for the cause of the Veteran's death is warranted, as it has been shown that hypertension contributed materially to the Veteran's death from coronary artery disease.   The Veteran was service-connected for hypertension, which was listed as a significant condition contributing to his death.  In addition, competent medical evidence of record supports such a finding, as the VHA examination indicated generally that hypertension was a risk factor for coronary artery disease.  Thus, resolving any doubt in the appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted. 

The Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA also has a duty to assist the appellant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

An April 2007 notice letter advised the appellant of the evidence required to substantiate the claim for compensation for under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  The notice letter advised the appellant of her and VA's respective duties for obtaining evidence in support of the claim. 

Regarding the duty to assist, the RO obtained the pertinent treatment records identified by the appellant.  Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim .  

A VHA medical opinion was obtained in December 2011.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2011 VHA opinion obtained in this case was sufficient, as it was predicated on a reading of the claims file and considered all pertinent medical evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

In this case, VA provided the appellant adequate notice and assistance with regard to the claim being decided.  Even assuming otherwise, remanding for additional notification and/or assistance is unnecessary because, due to the favorable disposition of this claim, the Board's decision to proceed in adjudicating it does not prejudice the Veteran in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993).

ORDER

Entitlement to compensation for the cause of the Veteran's death under 38 U.S.C. 
§ 1151 is denied. 

Service connection for the cause of the Veteran's death is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


